Citation Nr: 1144363	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left shoulder disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from October 1984 to October 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the RO in Waco, Texas.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran did not sustain a right knee injury or disease in service.

4.  Symptoms of a right knee disorder were not chronic in service.

5.  Symptoms of a right knee disorder have not been continuous since service separation.

6.  There is no current disability with respect to the right knee.

7.  The Veteran sustained a fracture of the right ankle in service.

8.  Symptoms of a right ankle disorder were not chronic in service.

9.  Symptoms of a right ankle disorder were continuous after service.

10.  There is no current disability with respect to the right ankle.

11.  The Veteran sustained a left shoulder injury in service.

12.  Symptoms of a left shoulder disorder were not chronic in service.

13.  Symptoms of a left shoulder disorder were continuous after separation.  

14.  There is no current disability with respect to the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a February 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and the Veteran's written assertions and personal hearing testimony.  In addition, the Veteran was afforded a VA examination as to each of the claimed disorders.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, as well as an acknowledged review of the claims file and a thorough examination of the Veteran.  The examination findings were pertinent to the question at hand, i.e., the existence of current disabilities, and the resulting diagnoses were consistent with the examination findings and with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that on a February 2009 VA Form 21-4142 submitted with the claim, the Veteran identified treatment from the Moukduhan Hospital in Thailand; however, he did not provide an address.  The February 2009 VCAA letter specifically noted this fact and informed the Veteran that he must provide this information for the RO to obtain the records.  The Board also acknowledges that on the June 2010 VA Form 9, the Veteran reported that he had medical evidence to submit; however, to date he has not done so, and he has not provided information to allow RO to assist him in obtaining this evidence.  

Service Connection - In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection Claims

The Board finds initially that, while the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed right knee, right ankle, or left shoulder disorders are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

The Veteran seeks service connection for claimed disorders of the right knee, right ankle, and left shoulder.  On his claim form, he noted that he fractured his right ankle while working on an excavation operation in July 2004, and that he injured his left shoulder while working on an excavation operation in service in January 2008.  He made no mention of his right knee.  On the notice of disagreement he reported that he injured his left shoulder, right knee, and right ankle during service, and that these conditions continue to the present time.  

After review of all the evidence, the Board finds that while the Veteran sustained injuries to his right ankle and left shoulder during service, he did not sustain a right knee injury, and symptoms regarding the right ankle and left shoulder were not chronic in service.  Service records reveal that during part of his period of active duty the Veteran served as a Laotian translator assigned to the Joint POW/MIA Accounting Command, which was tasked with the search for and retrieval of remains of U.S. servicemen killed during the Vietnam War.  Service treatment records reveal that the Veteran sustained a nondisplaced closed fracture of the right fibula in July 2004 while walking up an inclined slope in a jungle recovery site.  The Veteran inverted his right ankle, heard a pop and experienced severe pain.  Thereafter, he was unable to bear weight.  After return from a November 2004 deployment, the Veteran was evaluated and the fractured was noted as healed.  The Veteran reported no pain in the right ankle; he had full range of motion without pain; however, other records show that the Veteran experienced pain on and off for about a year after the injury.  When treated in December 2005, the Veteran reported that he was running twice a week for two miles and had no pain during or after running, but would experience pain later in the night.  X-rays in September 2007 showed normal radiographic appearance of the right tibia and fibula.  A bone scan in January 2007 showed no evidence of fracture.  

In April 2007, the Veteran was treated for complaint of left shoulder pain for one week.  X-rays were normal; although the examiner noted probable osteoarthritis given the examination.  Nevertheless, the diagnosis was limited to shoulder sprain.  In November 2007, the Veteran was treated for complaint of left shoulder pain and weakness for two weeks.  The diagnosis was left shoulder strain.  Treatment in February 2008 revealed a diagnosis of joint pain.  When treated in June 2008, the Veteran reported a history of recurrent left shoulder pain for the previous year stemming from an initial injury 22 years prior when he landed on his left shoulder after falling from a vehicle.  There is no record of in-service injury to the right knee or treatment for right knee complaints during service.  

When the Veteran was examined for service separation in June 2008, he was tender to palpation in the inferior fibula and was noted to have pain with inversion strain.  The examiner diagnosed arthralgia.  The Veteran reported daily pain, especially in the mornings and when driving or with exercise.  The examiner also noted palpable crepitus in the left shoulder and he diagnosed left shoulder bursitis.  There were no findings pertinent to the right knee, and on a report of medical history at service separation, the Veteran reported no history of knee trouble, including locking, giving out, pain or ligament injury.  

Thus, while the Veteran did sustain an injury to the right ankle and left shoulder, there is no diagnosis of a chronic disorder of the right ankle or left shoulder.  Regarding the April 2007 notation of probable osteoarthritis, this is in conflict with the X-ray findings and with the actual diagnosis at that time.  Moreover, as will be discussed below, subsequent examinations have not shown the presence of arthritis.  

The Board finds that, to the extent of the symptomatology noted in service, as the Veteran filed his claim for service connection one month after service separation, continuity of symptomatology after service is acknowledged.  

The Board finds that there is no current disability regarding the right ankle, right knee, or left shoulder.  The report of VA examination in February 2009 reveals that the Veteran reported occasional pain in the right lateral malleolar area, with no weakness or stiffness.  Regarding the right knee, the Veteran reported that his knee pops and makes a sound.  With respect to each joint, he reported no instability, giving way, locking, fatigability, lack of endurance, spontaneous flare-ups, dislocation or recurrent subluxation.  He reported no weakness, stiffness, swelling, heat, tenderness.  The Veteran reported that he used no assistive devices.  The Veteran reported no treatment or surgery for any of the claimed joints.  There were no constitutional signs of inflammatory arthritis for the right ankle, right knee, or left shoulder.  The examiner also found with respect to each joint that the Veteran's occupation and activities of daily living were not affected.  

On specific examination of the right ankle in February 2009, the examiner noted only some mild swelling in comparison to the contralateral lateral malleolus of the left ankle, although the examiner also found that there were no signs of inflammation.  Palpation did not reveal any tenderness.  Dorsiflexion was measured from 0 to 20 degrees with no pain.  Right ankle plantarflexion was measured from 0 to 15 degrees with no pain.  Regarding each excursion of motion, there was no pain with repetition, no fatigability, lack of endurance, weakness, or incoordination with repetition.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The examiner's impression was of no acute or recent, healing or unhealed fractures, dislocations or subluxations, and no significant arthritic changes noted.  The mortise was not widened; there were no calcaneal spurs; there were no focal areas of bone erosion or destruction, and no radiopaque foreign bodies.  The diagnosis was a normal right ankle.

Gross examination of the left shoulder in February 2009 did not reveal any deformity, redness, or signs of inflammation.  Palpation of the left shoulder did not reveal any tenderness.  Left shoulder range of motion revealed forward flexion of 0 to 180 degrees with no pain.  Left shoulder abduction was measured from 0 to 180 degrees with no pain.  Left shoulder external rotation and left shoulder internal rotation are both measured from 0 to 90 degrees with no pain.  Regarding each measured excursion of motion, there was no pain with repetition, and there was no fatigability, lack of endurance, weakness, or incoordination with repetition.  There was no acute or recent, healing or unhealed fractures, dislocations or subluxations.  There were no arthritic changes in the left glenohumeral or acromioclavicular joints.  There were no focal areas of bone erosion or destruction.  There were no radiopaque foreign bodies.  The diagnosis was a normal left shoulder.

Gross examination of the right knee in February 2009 did not reveal any swelling, tenderness, or signs of inflammation or redness or deformity.  Palpation of the right knee did not reveal any tenderness.  Right knee range of flexion was measured from 0 to 140 degrees with no pain.  Right knee extension was measured to zero degrees in full extension with no pain.  Regarding each excursion of motion, there was no pain with repetition, and there was no fatigability, lack of endurance, weakness, or incoordination with repetition.  Varus/valgus stress applied in neutral and in 30 degrees of flexion did not reveal any instability.  Anterior and posterior drawer tests, Lachman's test, and McMurray's test were each negative.  There were no acute or recent, healing or unhealed fractures, dislocations or subluxations.  The widths of the medial and lateral knee joint cartilage spaces were equal and normal.  Articular surfaces were well maintained without arthritis.  There were no focal areas of bone erosion or destruction.  There were no radiopaque foreign bodies.  The diagnosis was a normal right knee.

In sum, with the exception of some scattered clinical findings, such as some swelling of the right ankle, each of the claimed joints was found to be clinically normal on examination in February 2009.  

The Board acknowledges that the Veteran's claim is itself evidence to be considered regarding a current disability.  The Veteran is competent to describe his symptoms.  However, in this case, the Veteran was initially nonspecific regarding the nature and extent of current disability.  On his claim form, he focused on the injuries themselves, and not on resulting disability.  When examined, he reported occasional pain in the right lateral malleolar area, and a popping sound in his knee.  While pain may be a sign or symptom of disability, the examination report reflects no actual impairment of function.  It was not until after the claims were denied that the Veteran asserted that he has disabling symptoms.  He asserted that these conditions affect his life and work ability and cause daily pain.  To the extent that these assertions conflict with the minimal symptomatology reported to the VA examiner and on the claim form, the Board finds the post-decision statements to be lacking in credibility.  In essence, the denial of his claim put the Veteran on notice that greater symptomatology was necessary, and the notice of disagreement appear simply to be a reflection of this realization.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); however, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the CAVC, the definition of disability comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Here, while there is evidence of a right ankle and left injury in service, the credible evidence in this case demonstrates that the Veteran does not currently have any resulting disability of the right ankle or left shoulder.  The evidence also demonstrates no injury of the right knee in service, and no current disability of the right knee.  Therefore, the Board finds that service connection for claimed disorders of the right knee, right ankle, and left shoulder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right ankle disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


